UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1477


APRIL TAYLOR,

                    Plaintiff - Appellant,

             v.

CITY OF COLONIAL HEIGHTS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00254-REP)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


April Taylor, Appellant Pro Se. Michael Christopher Litman, HARMAN CLAYTOR
CORRIGAN & WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       April Taylor seeks to appeal the district court’s order granting Defendant’s motion

to dismiss Taylor’s civil complaint. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 27, 2018. The notice of

appeal was filed on April 18, 2019. ∗ Because Taylor failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we deny leave to proceed in

forma pauperis and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




       ∗
        Taylor filed an earlier notice of appeal on January 30, 2019, with the United States
Court of Appeals for the Federal Circuit. Even considered filed on that date, her notice of
appeal still would be untimely.

                                              2